Henry, C. J., and Ray and Black, JJ.,
Concurring-.
. — We concur in the affirmance of the judgment of the court of appeals, but not for the reasons assigned, either by that court, or in the foregoing opinion, but on the ground that the only judgment of the court of appeals in the original cause, is that reversing the judgment of the circuit court. If, on the reversal of the judgment of the court of appeals, a mandate had been sent from this court to that court, as it should have been, directing that court to enter a judgment affirming that of the circuit court, and the mandate had been obeyed, the liability of the surety on the appeal bond would have been within the express terms of his obligation. But, in a suit on that bond, as the record now stands, where is to be found a judgment of the court of appeals, affirming that of the circuit court ? That such a judgment had been rendered would be a necessary averment in a suit on that bond, and one that the plaintiff would have to prove before he could recover.
There is no legal fiction that the judgment of the Supreme Court, reversing one rendered by the court of appeals, becomes the judgment of the latter court. While it would have been the duty of the court of appeals to enter such judgment as the mandate of this court required, yet this court having passed by that court, and sent its mandate to the circuit court, no judgment of the court of appeals has ever been rendered except that reversing the judgment of the circuit court. That which ought to have been done will be considered as having been done, is a principle of equity, sometimes successfully invoked in equity proceedings, but inapplicable to a case at law, in which a surety is sued upon his obligation of which there has in legal strictness been no breach.